Case 2:15-cv-01366-JRG-RSP Document 512 Filed 03/04/21 Page 1 of 6 PageID #: 33335




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

       PERSONALIZED MEDIA                               §
       COMMUNICATIONS, LLC,                             §
                                                        §
                     Plaintiff,                         §
                                                        §
                                                            Case No. 2:15-cv-01366-JRG-RSP
       v.                                               §
                                                        §
       APPLE INC.,                                      §
                                                        §
                     Defendant.                         §

                                            MEMORANDUM ORDER

              Before the Court is Defendant Apple Inc.’s Emergency Motion to Strike Portions of the

   New Expert Report of PMC’s Substitute Damages Expert Michael Pellegrino (“Motion”). Dkt.

   No. 507. The Court previously granted a motion to designate Mr. Michael Pellegrino as a substitute

   expert under certain stipulations. Dkt. No. 506. Apple now moves the Court to strike portions of

   Mr. Pellegrino’s expert report as well as strike certain redactions of PMC’s previous damages

   expert report. See Dkt. No. 507 at 9. Apple’s Motion is DENIED.

   I.         BACKGROUND

              On January 27, 2021, Personalized Media Communications, LLC (“PMC”) filed an

   Unopposed Motion to Move the Trial Date. Dkt. No. 455. In its motion, PMC moved to postpone

   trial, in part because Mr. Michael Dansky, PMC’s damages expert, would not be able attend. Id.

   at 1–2 1. PMC’s motion to move the trial date was denied. Dkt. No. 457. PMC subsequently

   searched for an appropriate substitute expert. PMC eventually confirmed the availability of Mr.

   Pellegrino. See Dkt. No. 507-1 at 2–4. On February 22, 2021, PMC and Apple conducted a meet

   and confer regarding PMC’s intention to file a motion to substitute Mr. Pellegrino. See Dkt. No.


   1
       Citations are to page numbers assigned by ECF.
Case 2:15-cv-01366-JRG-RSP Document 512 Filed 03/04/21 Page 2 of 6 PageID #: 33336




   509-1 ⁋ 20. After the meet and confer, PMC and Apple worked together to establish a set of

   stipulations that would govern Mr. Pellegrino’s report as well as Apple’s subsequent deposition

   and rebuttal report. See id. ⁋ 21. On February 23, 2021, PMC filed an unopposed motion to

   substitute Mr. Pellegrino (“Substitution Motion”). Dkt. No. 491. In its motion, PMC represented:

              Mr. Pellegrino will adopt substantially all of Mr. Dansky’s prior reports,
              methodology, and deposition testimony as if it were his own, with the only
              exception being Mr. Dansky’s 50/50 split of the profit attributable to the ’091 patent
              as reflected in factors 13 and 15 of Mr. Dansky’s report. Instead, Mr. Pellegrino
              will opine that PMC and Apple would have agreed to split the profit attributable to
              the ’091 patent with 25% to PMC and 75% to Apple resulting in a royalty rate of
              $0.0044 and provide the full basis and support for his opinion (“Supplemental
              Report”).

   Id. ⁋ 1.

              The Court subsequently granted the unopposed motion (“Substitution Order”),

   adopting the agreed stipulations contained in PMC’s unopposed Substitution Motion. See

   Dkt. No. 506. The Substitution Order specifically states, “the parties have represented the

   following stipulations that the Court expressly relies on in granting the Motion.” Id. ⁋ 1.

              On March 1, 2021, Apple filed this motion alleging Mr. Pellegrino’s report does

   not comport with the agreed upon procedures. Dkt. No. 507 at 7. On March 2, 2021, PMC

   filed a response to the Motion. Dkt. No. 509. On March 3, 2021, Apple filed its reply. Dkt.

   No. 511.

   II.        ANALYSIS

              Apple argues that Mr. Pellegrino’s report should be excluded in its entirety because the

   report introduced impermissible new opinions.




                                                        2
Case 2:15-cv-01366-JRG-RSP Document 512 Filed 03/04/21 Page 3 of 6 PageID #: 33337




           A. Mr. Pellegrino’s Allegedly New Analysis, New Framework, and New
              Apportionment Factors

           Apple alleges “Mr. Pellegrino fundamentally alters Mr. Dansky’s opinions and

   methodology, well beyond the 50/50 split.” Dkt. No. 507 at 7–8. Apple claims Mr. Pellegrino’s

   analysis is based on previously undisclosed analytical frameworks, in particular the “Teece,” and

   the BVR frameworks—which Apple calls the “Pellegrino” framework. See id. at 10–11. Apple

   also claims Mr. Pellegrino’s report includes several other new opinions such as “conjoint survey

   data” and “hedonistic price analysis.” See id. at 12. Apple also alleges that Mr. Pellegrino has

   impermissibly further apportioned the royalty base. See Dkt. No. 511 at 3 (citing Dkt. No. 511-1

   at 18, 21, 22).

           PMC counters that Mr. Pellegrino’s report adopted substantially all of Mr. Dansky’s prior

   reports, methodology, and deposition testimony except for Georgia-Pacific factors 13 and 15. See

   Dkt. No. 509 at 9–10. PMC argues Mr. Pellegrino’s report is firmly within the scope of the

   Substitution Order. Id. at 9. PMC submits that Apple incorrectly assumed Mr. Pellegrino would

   only make “one minor mathematical correction” and not add any additional analysis despite

   unambiguous signals that Mr. Pellegrino’s report would change “something more than just the

   naked profit split figure.” Id. at 10.

           The changes in Mr. Pellegrino’s report are within the scope of the Substitution Order. Dkt.

   No. 506 at 1. The Court is satisfied that Mr. Pellegrino adopted substantially all of Mr. Dansky’s

   opinion as it relates to the royalty calculation. See Dkt. No. 509 at 12 (PMC represents Mr.

   Pellegrino adopted the “$0.31 profit-per-download figure,” the “5.6% of profit attributable to

   FairPlay,” “same 100% of the FairPlay profit attributable to the ’091 patent,” and the “same royalty

   base (number of infringing downloads).”). Furthermore, Mr. Pellegrino’s alleged additional

   apportionment of the royalty base is the result of a difference in jargon between Mr. Pellegrino

                                                    3
Case 2:15-cv-01366-JRG-RSP Document 512 Filed 03/04/21 Page 4 of 6 PageID #: 33338




   and Mr. Dansky, which PMC sought to correct in their errata sheet. Dkt. No. 511-2 at ⁋⁋ 2–3.

   Again, the passages where Apple claims Mr. Pellegrino additionally apportioned royalty base are

   contextually placed in Georgia-Pacific factor 13, which, as will be discussed below, is permissible.

           All of the new information Apple argues should be excluded is actually within the scope

   of the Substitution Order. The parties agreed that the only part of Mr. Dansky’s report that would

   not be adopted, and thus modified, is

          Mr. Dansky’s 50/50 split of the profit attributable to the ’091 patent as reflected in
          factors 13 and 15 of Mr. Dansky’s report. Instead, Mr. Pellegrino will opine that
          PMC and Apple would have agreed to split the profit attributable to the ’091 patent
          with 25% to PMC and 75% to Apple resulting in a royalty rate of $0.0044 and
          provide the full basis and support for his opinion (“Supplemental Report”).
          Dkt. No. 506 ⁋ 1 (emphasis added).

   Dkt. No. 506 ⁋ 1 (emphasis added). The new information Apple alleges is impermissible is Mr.

   Pellegrino’s 25/75 split royalty opinion, along with his “full basis and support” for that opinion.

   See generally Dkt. No. 507 ⁋⁋ 25–47. The Court cannot fault Mr. Pellegrino for doing exactly as

   instructed. The Court did not assume that Mr. Pellegrino was only going to amend “one minor

   mathematical correction.” The Substitution Order contemplated that Mr. Pellegrino’s

   supplemental report would provide “the full basis and support for [Mr. Pellegrino’s] opinion.”

   Dkt. No. 506 ⁋ 1 (emphasis added).

          B. Prejudice from any Alleged New Opinions, New Analysis, and Apportionment
             Factors

          Apple argues that it has been severely prejudiced by Mr. Pellegrino’s report. It alleges that

   its “technical and damages experts could not possibly fully compile and analyze the necessary

   responsive evidence, draft written reports regarding their resulting opinions, and also prepare to

   testify regarding those opinions at trial.” Dkt. No. 507 at 14.




                                                     4
Case 2:15-cv-01366-JRG-RSP Document 512 Filed 03/04/21 Page 5 of 6 PageID #: 33339




           PMC, on the other hand, contends “everything in the Supplemental Report was anticipated

   and allowed by this Court’s order. Even if there were some minor foot fault, there would be no

   prejudice to Apple.” Dkt. No. 509 at 14. They argue “Apple has more than enough time and legal

   resources both to depose Mr. Pellegrino concerning the bases for his profit split, to prepare Mr.

   Thomas’s supplemental rebuttal report, and to prepare to cross-examine Mr. Pellegrino at trial.”

   Id.

           Apple also argues it is prejudiced by Mr. Pellegrino’s testimony as it relates to Georgia-

   Pacific factors 13 and 15. See Dkt. No. 507 at 15 (Apple lists several factors Mr. Pellegrino

   considered in his Georgia-Pacific factor 13 analysis). As discussed above, Apple agreed to allow

   Mr. Pellegrino fully explain his 25/75 split figure in Georgia-Pacific factors 13 and 15. Apple

   will not be hear to now argue has been prejudiced by the agreement it bargained for. However, the

   Court will grant Apple additional time to conduct its deposition of Mr. Pellegrino, not to exceed 5

   hours total. 2

           Apple alleges it has been prejudiced by Mr. Pellegrino’s redaction of certain segments of

   Mr. Dansky’s report. See Dkt. No. 507 at 16–17. Apple, however, has not made any specific

   showings that Mr. Pellegrino’s redactions prejudice it. If Apple can show specific instances of

   unjust prejudice, then Apple may be entitled to have those redactions stricken. During the pre-trial

   conference Apple will be permitted to present any specific redactions that allegedly cause undue

   prejudice.

           Apple argues the Court should exclude Mr. Pellegrino’s “patent defense” factor because it

   is contrary to the Court’s in limine ruling. Dkt. No. 511 at 5. It argues “The Court prohibited any




   2
    The Court instructs to the parties to email daniel_shuminer@txed.uscourts.gov, if they cannot resolve the issue of
   when and where to conduct the deposition of Mr. Pellegrino.

                                                            5
Case 2:15-cv-01366-JRG-RSP Document 512 Filed 03/04/21 Page 6 of 6 PageID #: 33340




   evidence of PMC’s litigation efforts other than in the very limited context of ‘necessary

   mention of other litigation underlying any settlement licenses used in the damage analysis.’” Id.

   (quoting Dkt. No. 510 at 2). This is not the case. Mr. Pellegrino’s report discussing PMC’s “patent

   defense” does not violate the Court’s in limine Order. The supplemental report does not discuss

   other litigation by PMC in any manner that will lead to inquiry into any other such litigation.

  .
   III.       CONCLUSION

              It is ORDERED that the time allotted for Mr. Pellegrino’s deposition be extended from

   2.5 hours to 5 hours. It is therefore ORDERED that during the upcoming pre-trial conference

   Apple may any present specific instances where Mr. Pellegrino’s redaction(s) cause Apple unjust

   prejudice. It is further ORDERED that Apple disclose, at least forty-eight (48) hours before the

   start of the upcoming pre-trial conference, to PMC and to the Court 3 the specific instances and

   arguments it plans to present in the pre-trial conference. In all other respects, the Motion is

   DENIED.
              SIGNED this 3rd day of January, 2012.
              SIGNED this 4th day of March, 2021.




                                                                 ____________________________________
                                                                 ROY S. PAYNE
                                                                 UNITED STATES MAGISTRATE JUDGE




   3
       Please email daniel_shuminer@txed.uscourts.gov with Apple’s disclosure attached.

                                                            6
